Lanzinger, J.,
concurring in part and dissenting in part.
{¶ 13} I concur in the majority opinion’s holding that the violations by respondent, Daniel Glen Walker, of Prof.Cond.R. 1.4(a)(1), 1.15(a), 1.15(a)(2), 1.15(a)(5), and 1.15(d) warrant a one-year suspension, but I would stay that suspension on the same conditions that we imposed in Toledo Bar Assn. v. Royer, 133 Ohio St.3d 545, 2012-Ohio-5147, 979 N.E.2d 329. Thus, I would require that he (1) serve a two-year period of monitored probation without further violations of the Ohio Rules of Professional Conduct, (2) retain a certified public accountant within two months of the final disposition of this case to review his bookkeeping procedures with respect to his client trust account, and (3) provide an accountant’s report to the bar association within six months of the final disposition showing compliance with Prof.Cond.R. 1.15.